DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 1/10/2022.  The objections to the claims have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1-26 remain pending for consideration on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15-19, 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenk et al (US 20110203305).
Regarding claims 1 and 26, Schenk teaches an ice maker (20) for mounting into a household cooling appliance (Fig. 1), the ice maker comprising: an ice producer (33) for producing ice; a storage container (28) for storing the ice; a driving unit (motor, paragraph 0045) for driving said storage container, said driving unit having a drive housing (38, 66) with a front wall (38a) facing said storage container and a side wall facing said ice producer (38c); an air duct (100) arranged in said drive housing, said air duct having an air duct outlet (40) formed in said front wall which faces said storage container and an air duct inlet (42) formed in said side wall which faces said ice producer; and a fan (36) arranged in said air duct and configured to generate an air stream (100, 110, 120, 130, 140) from said ice producer to said storage container through said air duct (paragraphs 0045-0046).
Regarding claim 2, Schenk teaches said air duct is curved, at least in portions thereof, in an arch shape for guiding the air stream from said air duct inlet to said air duct outlet (flow illustrated in Figs. 5, 6, and 8).
Regarding claim 3, Schenk teaches wherein said air duct is positioned above a drive motor (motor, paragraph 0045) in said drive housing (Fig. 9).
Regarding claim 4, Schenk teaches said fan is mounted inside said air duct and at said air duct inlet (Fig. 5).
Regarding claim 5, Schenk teaches said air duct comprises a first air duct shell (38b) and a second air duct shell (38a), and wherein said first air duct shell and said second air duct shell form said air duct (Fig. 5).
Regarding claim 6, Schenk teaches said first air duct shell and said second air duct shell have a U-shaped form respectively (flow of 100).
It is noted that claim 6 contains a product by process limitation as represented by the recitation “plug connections which are integrally formed with said first air duct shell and said second air duct shell”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 7, Schenk teaches wherein said fan is sandwiched between said first duct shell and said second air duct shell (Figs. 4-5), and wherein said fan is disposed in a circumferential groove (outline for 36, Fig. 4) formed by said first air duct shell and said second air duct shell.
Regarding claim 9, Schenk teaches an air guiding duct (36c) disposed above said storage container in a height direction of said ice maker (Fig. 9) for further guiding the air stream exiting from said air duct outlet, said air guiding duct being bounded by a first lateral duct wall (48) that is oriented in the depth direction of the ice maker and extends in the height direction, and said air guiding duct being bounded by a second duct wall (top of 66), being a roof wall (Fig. 9).
Regarding claim 10, Schenk teaches said air guiding duct has at least one first opening that is open towards a bottom side in the height direction to enable the air stream streaming in said air guiding duct to escape towards the bottom from said air guiding duct (flow 110, fig. 6).
Regarding claim 11, Schenk teaches said at least one first opening of said air guiding duct is offset in a width direction of the ice maker so that said air stream exiting from said at least one first opening of said air guiding duct flows along said storage container on the outer side back to the ice producer (Figs. 2a-2b).
Regarding claim 12, Schenk teaches the air stream exiting from said opening of said air guiding duct flows along an outer side of a first side wall of said storage container and an outer side of a bottom wall of said storage container and an outer side of a second side wall of said storage wall, wherein said bottom wall is opposite said opening of said storage container that is accessible from above (see air flow 100, 110, 120, 130, 140, Figs. 6-9).
Regarding claim 13, Schenk teaches wherein at least said first lateral duct wall and said roof wall are configured to guide said air stream in said air guiding duct in a depth direction of the ice maker (Fig. 6).
Regarding claim 15, Schenk teaches first lateral duct wall is curved, at least in portions thereof, in an arch shape (Fig. 6).
Regarding claim 16, Schenk teaches said first lateral duct wall, viewed in a depth direction, is curved in a rear shell of a length thereof towards the interior of the ice maker (Fig. 6). 
Regarding claim 17, Schenk teaches said air guiding duct comprises a second lateral duct wall (wall opposite 48, 44, Figs. 2a-2b), which bounds said air guiding duct at a side opposite said first lateral duct wall  (see air flow 100, 110, 120, 130, 140, Figs. 6-9).
Regarding claim 18, Schenk teaches an outer housing wall (wall opposite 48, 44, Figs. 1, 2a-2b) forming said second lateral duct wall.
Regarding claim 19, Schenk teaches said roof wall comprises a contact flange (unnumbered coupling, Fig. 2a, 6, 10) in direct contact with said second lateral duct wall.
Regarding claim 21, Schenk teaches said air guiding duct has a rear end (wall connected to 28, Fig. 9) connected to said drive housing.
It is noted that claim 22 contains a product by process limitation as represented by the recitation “a stick connection”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 23, Schenk teaches said air guiding duct, in the width direction of the ice maker, is arranged to overlap in portions in an overlapping area with said opening of said storage container (Figs. 2a-2b, 9), wherein said air guiding duct includes a bottom wall (Figs. 2a-2b), by which the opening of said storage container is covered from the top in the overlapping area (Figs. 2a-2b, 9).
Regarding claim 24, Schenk teaches said at least one first opening (52, Figs. 6-7) of said air guiding duct is formed in said bottom wall, and in the width direction is arranged external to the overlapping area (Figs. 2a-2b).
Regarding claim 25, Schenk teaches said ice maker forms an ice compartment arranged in a refrigeration compartment (14) of the household cooling appliance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenk in view of Song et al (US 20180231294).
Regarding claim 8, Schenk teaches the invention as described above but fails to explicitly teach said air duct is narrowed in flow cross-section from said air duct inlet to said air duct outlet.
However, Song teaches said air duct is narrowed in flow cross-section from said air duct inlet to said air duct outlet (narrowing of air flow after 126) to efficiently circulate ice in the ice storage.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Schenk to include said air duct is narrowed in flow cross-section from said air duct inlet to said air duct outlet in view of the teachings of Song to efficiently circulate ice in the ice storage. 
Regarding claim 20, Schenk teaches the invention as described above but fails to explicitly teach said air guiding duct comprises a rear end and an opposite front end, and said air guiding duct is narrowed from said rear end towards said front end.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Schenk to include said air guiding duct comprises a rear end and an opposite front end, and said air guiding duct is narrowed from said rear end towards said front end in view of the teachings of Song to efficiently circulate ice in the ice storage. 
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenk et al (US 20110203305).
Regarding claim 14, Schenk teaches the invention as described above but fails to explicitly teach wherein said first lateral duct wall and said roof wall are a single-piece duct part.
However, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Response to Arguments
Applicant's arguments filed with the reply have been fully considered but they are not persuasive. 
In response to applicant’s arguments that “that first opening 40 is the entrance of passage 100 and is not an outlet. Second opening 42 is the exit of passage 100 and is not an inlet”, the Examiner disagrees. While 40 is inlet to the 38, 40 is also an outlet from chamber 20 and while 42 is an outlet from 38 but an inlet to chamber 20. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.

    PNG
    media_image1.png
    881
    651
    media_image1.png
    Greyscale


In response to applicant’s arguments that “the air moving apparatus does not generate an air stream from the ice producer to the storage container because the air flow loop of Schenk is not flow-connected to the ice producer 22”, the Examiner disagrees.   As indicated in paragraph .

    PNG
    media_image2.png
    606
    680
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    573
    794
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.